 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE EASTERN :
DISTRICT OF NEW YORK :
AFFIDAVIT OF SERVICE #1507566
Civil Action no : 1:24-ev-01125-NGG-CLP
Date Index Number Purchased: 03/03/2021
Plaintiff(s): ILUMINADA ORTEGA
Defendant(s): CHAMPAGNE ROOM BK, INC D/B/A DRAFT BARN D/B/A END ZONE SPORTS
BAR & LOUNGE, ET AL
STATE OF NEW YORK

COUNTY OF ALBANY 88.1

Michael Bouchard , being duly sworn, deposes and says: that the deponent is not a party to this action, is over 18 years
of age and resides in the State of New York.

That on 05/03/2021 at 3:28 PM, at the office of the Secretary of State of the State of New York in the City of Albany,
NY, deponent served the within SUMMONS IN A CIVIL ACTION, PROOF OF SERVICE, COMPLAINT, AND
CIVIL COVER SHEET upon BROOKLYN DRAFT AND GRILL INC D/B/A DRAFT BARN D/B/A END
ZONE SPORTS BAR & LOUNGE at One Commerce Plaza, 99 Washington Avenue, Albany, NY 12231.

Defendant/respondent in this action by delivering and leaving with NANCY DOUGHERTY, authorized agent in the
office of the Secretary of State of the State of New York, One Commerce Plaza, 99 Washington Ave., Albany, NY
12231-0001, two (2) true copies thereof and that at the time of making such service , deponent paid said Secretary of
State a fee of $40.00. That said service was made pursuant to Section 306 of the Business Corporation Law.

Deponent further says that the person so served was known as’aforesaid to be an authorized agent in the office of the
Secretary of State of the State of New York duly authorized to accept such service on the-behalf of said
defendant/respondent.

Deponent further states that the person actually served is described as follows :

 

 

 

 

 

 

 

Sex Color of skin/race _|Color of hair _ [Ave Height Weisht
Female  |White Brown/Black __|57-59 SFt4in-SFt8in___ 1131-160 Ibs

 

 

 

 

Other Features: GLASSES

 

Documents were properly endorsed with index number arid date of filing. .

 
  

 
   

Sworn to and subscribed before me on 05/03/2021 xX YrT.
Michael Bouchard
Peter Feldman
14 Maijim Ct.
din Suite 100

. ’ ‘Wayne, NJ 07470
Notary Public } iS 917-709-6311

£] Victoria Nelson

Notary Public, State of NY’

No. 01NE6376548

Qualified in Albany County
Commission expires 06/11/2022

 

{ | Kristen Smith

Notary Public, State of NY
No.018M6357988

Qualified in Albany County
Commission expires 05/01/2021

J.Kerry Gunner

lotary Public, State of NY

jo. 01GUS038710
Qualified in Albany County
Commission expires 02/06/2023

 
